Filed 6/9/21 In re J.L. CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----



 In re J.L., a Person Coming Under the Juvenile Court                                          C092814
 Law.

 THE PEOPLE,                                                                       (Super. Ct. No. JV140467)

                    Plaintiff and Respondent,

           v.

 J.L.,

                    Defendant and Appellant.




         The juvenile court found the minor, J.L., evaded a peace officer with willful
disregard for the safety of persons or property and declared him a ward of the court. The
minor was placed on home probation, the terms of which prevented him from applying
for a driver’s license for one year. On appeal, the minor contends: (1) the juvenile court
failed to exercise its discretion to determine whether the minor’s conduct constituted a
felony or a misdemeanor, and (2) the probation condition delaying his eligibility for a



                                                             1
driver’s license should be stricken as violative of Vehicle Code section 132031 and
various constitutional provisions. We will remand the case so the juvenile court may
exercise its discretion to declare the reckless evasion count a felony or a misdemeanor
and otherwise affirm the judgment.
                  FACTUAL AND PROCEDURAL BACKGROUND
        The minor was driving a car with expired registration and a Placer County
sheriff’s deputy attempted to pull him over for an enforcement stop. The minor fled,
leading the deputy on a chase during which the minor drove over 115 miles per hour and
drove on the wrong side of the road. The prosecution filed a wardship petition alleging
the minor recklessly evaded a peace officer (§ 2800.2, subd. (a)) and drove the wrong
way while evading a peace officer (§ 2800.4). The minor admitted the reckless evasion
count and the court dismissed the driving the wrong way count. The Placer County
juvenile court sustained the petition and found “the allegation to be true as alleged in
Count I reserving determination of whether it’s a felony or misdemeanor until time of
disposition.” The case was then transferred to Sacramento County for disposition.
        At the transfer-in hearing, the Sacramento County juvenile court stated the Placer
County court had “found true a violation of Vehicle Code Section 2800.2(a) as a felony”
and set the case for disposition. The probation officer prepared a social study report
recommending the court impose various terms of probation, including a term reading:
“The minor’s privilege to drive is suspended for one year/delayed one year subsequent to
the time he becomes eligible to drive, and the driver’s license be immediately surrendered
to the Court.”
        At the disposition hearing, defense counsel asked that the driver’s license
condition be stricken, arguing “2800.2 of the Vehicle Code is not one of the charges that




1   Undesignated statutory references are to the Vehicle Code.

                                              2
necessitates a mandatory suspension with a license as listed in Vehicle Code Section
13202.5, and I would also note that [the minor] does have a need to drive. He will be
having a child soon. And his girlfriend who is going to be the mother of his child lives
out of county, and he may need to travel to help her take care of the child.”
       The court reviewed the facts of the case, noting the minor “does not now have a
license” and did not “have a license at the time that this incident occurred.” After
explaining the severity of the minor’s actions, the court stated: “So I do understand you
are going to be a parent in the near time. Congratulations on that. I am, however, going
to impose the license suspension on you. You know, you need to understand that you
cannot endanger other people out there on the road as well.
       “Now, the Department of Motor Vehicles also is involved in this, and they have
sort of independent authority or basis as well to make further decisions or no. You can --
I will say in here that you can apply for a critical use of a driver’s license. That would
mean first you would have to actually be licensed. So you would have to successfully
pass and get a license. And then you would have to show either that you were working or
you had some other reason or medical need to allow you to drive that car to and from
certain locations. It will be a multi-step process here, but I’m not giving you permission
to just drive without a license and to just drive generally.”
       Defense counsel renewed her objection, arguing that section 13201 says “the
Court may not suspend for more than six months.” The juvenile court and defense
counsel then had an extended exchange, during which the court explained “I am
suspending his ability or delaying his ability to get a license for a year [¶] . . . [¶]
However . . . , he may apply to the Department of Motor Vehicles for a critical use need
at the appropriate time when he gets his license.” Defense counsel objected again, and
the court and counsel had the following exchange:
       “THE COURT: All right. I’m going to take back since you are not understanding
what I’m saying, I’m not going to allow him to apply for critical need.

                                                3
       “[DEFENSE COUNSEL]: So at this point, Your Honor, you are punishing him
because I’m advocating for him.
       “THE COURT: I’m delaying it for one year because you are not understanding
what I’m saying, and I don’t want to get him confused about all of this. His license will
just be delayed for one year.
       “[DEFENSE COUNSEL]: Okay. Then at this point I am making my record that
Your Honor cannot do that because under Vehicle Code [section] 13201 it says here that
the suspension -- or rather the delaying of the getting of the license cannot be for more
than six months based on the conviction. So I will be appealing this point as legally it
cannot be for more than six months. So I just want to make my point.”
       The debate continued in a short series of contentious exchanges. The juvenile
court then explained the driver’s license condition, saying: “Okay. So I am delaying by
one year your ability to apply for and get a license given the conduct that I have reviewed
in the report. Now, I have previously indicated to your counsel that upon your actually
getting a license, you could apply for a critical use which would allow you to under
certain conditions drive that car. But since you don’t have a license right now, that would
only come into play after you apply for an actual license.”
       The minor asked when the one-year period began to run, and the court continued:
“Starts while you are on probation at this time. Now, you can ask for a critical need and
apply for a license at the Department of Motor Vehicles. If they in fact allow you to get a
license and use it for a critical need purpose[], the Court will permit that. That’s what I
tried to explain to your attorney several times.” The juvenile court then “adjudged [the
minor] a ward of the juvenile court committed to the care and custody of his mother” and
recited the conditions of probation, including the driver’s license condition: “We’ve
already talked about the fact that your application to drive is suspended -- I’m sorry, is
delayed by one year subsequent to the time you become eligible to drive. However, I
have indicated that you may apply for critical need once you have that license.”

                                              4
       The minute order issued after the hearing reads: “The minor’s privilege to drive is
suspended for one year/delayed one year subsequent to the time he becomes eligible to
drive, and the driver’s license be immediately surrendered to the Court. (Inapplicable if
this minor is placed on Probation pursuant to Section 654.2 of the WIC); (CVC § 13203
in[]applicable because not licensed).”
                                      DISCUSSION
                                             I
                 Designation of the Reckless Evasion Count as a Felony
       The minor contends the juvenile court failed to exercise its discretion when it
assumed the reckless evasion account had already been declared a felony by the Placer
County juvenile court. Because the Placer County juvenile court had not done so, neither
court ultimately determined whether the minor’s violation of section 2800.2 was a felony
or a misdemeanor. The People agree the matter should be remanded so the juvenile court
can remedy this error. We agree with the parties.
       “Welfare and Institutions Code section 702 states in part: ‘If the minor is found to
have committed an offense which would in the case of an adult be punishable
alternatively as a felony or a misdemeanor, the court shall declare the offense to be a
misdemeanor or felony.’ The court is required to make an ‘explicit declaration’ whether
a wobbler offense is a felony or a misdemeanor. [Citations.] This rule ensures that the
juvenile court is aware of—and actually exercises—its discretion to treat the offense as a
felony or a misdemeanor. [Citation.] If the court did not make the required express
determination, but the record shows it was aware of—and, in fact, exercised—its
discretion, the matter need not be remanded. [Citation.] However, if the record does not
show such an exercise of discretion, the matter must be remanded. [Citation.]” (In re
Raymundo M. (2020) 52 Cal.App.5th 78, 92.)
       The minor admitted a violation of evading a peace officer, which can be either a
felony or a misdemeanor. (§ 2800.2, subd. (a).) The Placer County juvenile court

                                             5
accepted the admission, but “reserv[ed] determination of whether it’s a felony or a
misdemeanor until [the] time of disposition.” Once the case was transferred, however,
the Sacramento County juvenile court mistakenly thought the Placer County juvenile
court had already determined the violation was a felony. The record shows no such
determination; the transfer from Placer County to Sacramento County appears to have
resulted in a miscommunication in which neither court determined whether the offense
was a felony or a misdemeanor. We will remand the matter so the juvenile court may
make this determination.
                                              II
                           Driver’s License Probation Condition
       The minor also challenges the driver’s license restriction in the terms of his
probation, arguing it violates a statutory prohibition on license suspensions longer than
six months, is unconstitutionally vague, and was imposed, in part, because counsel raised
an objection to the condition. The minor also contends he received ineffective assistance
of counsel because his attorney did not adequately “understand and communicate” the
court’s rulings to him and the court punished him for “his counsel’s intellectual failures.”
       A.     Unconstitutional Vagueness
       The minor argues the driver’s license condition is unconstitutionally vague
because it is not clear whether the minor can apply for a driver’s license now, “and apply
for a critical need license, or whether he needs to wait for one year, obtain a license, and
then apply for a critical need use permission.” We disagree.
       “[T]he void for vagueness doctrine applies to conditions of probation. [Citations.]
An order must be sufficiently precise for the probationer to know what is required of him
[or her], and for the court to determine whether the condition has been violated.
[Citation.]” (People v. Reinertson (1986) 178 Cal.App.3d 320, 324-325.) “ ‘ “ ‘Fair
notice’ requires only that a violation be described with a ‘ “reasonable degree of
certainty” ’ . . . so that ‘ordinary people can understand what conduct is prohibited.’ ” ’ ”

                                              6
(In re Angel J. (1992) 9 Cal.App.4th 1096, 1101.) Whether a probation condition is
unconstitutionally vague is reviewed de novo. (In re Shaun R. (2010) 188 Cal.App.4th
1129, 1143.)
       Here, the court made clear it was delaying the minor’s ability to obtain a license
for one year and that applying for a license was a condition precedent of applying for
critical needs/use permission from the Department of Motor Vehicles, explaining: “I am
delaying by one year your ability to apply for and get a license given the conduct that I
have reviewed in the report. Now, I have previously indicated to your counsel that upon
your actually getting a license, you could apply for a critical use which would allow you
to under certain conditions drive that car. But since you don’t have a license right now,
that would only come into play after you apply for an actual license.” (Italics added.)
The juvenile court also clarified that the “one year” in the order would begin while the
minor was on probation “at this time.”
       Nor does the juvenile court’s minute order, which states the minor’s driving
privilege “is suspended for one year/delayed one year subsequent to the time he becomes
eligible to drive,” imply otherwise. The minor’s argument that the minute order could
imply a two-year delay—a one-year delay before the minor may apply for a driver’s
license, then another one-year period during which the license would be suspended—
relies on a misreading of the order in that it implies an additional one-year period and a
temporal sequence into the text of the condition that does not exist. Given the extensive
clarification the court offered at the disposition hearing, a reasonable person would
understand the meaning of the condition and we conclude it is not void for vagueness.
       B.      Section 13203
       Relying on sections 13201, 13203, and In re Colleen S. (2004) 115 Cal.App.4th
471, the minor argues the juvenile court was statutorily prohibited from imposing the
driver’s license probation condition for more than six months. We disagree.



                                             7
       Section 13201 allows courts to “suspend, for not more than six months, the
privilege of a person to operate a vehicle upon conviction” of section 2800.2. Section
13203 provides: “In no event shall a court suspend the privilege of any person to operate
a motor vehicle or as a condition of probation prohibit the operation of a motor vehicle
for a period of time longer than that specified in this code. Any such prohibited order of
a court, whether imposed as a condition of probation or otherwise, shall be null and void,
and the department shall restore or reissue a license to any person entitled thereto
irrespective of any such invalid order of a court.”
       Section 12500, subdivision (a), states: “A person may not drive a motor vehicle
upon a highway, unless the person then holds a valid driver’s license issued under this
code, except those persons who are expressly exempted under this code.” Because a
person must have a valid driver’s license to operate a motor vehicle under this section, a
person only has the “privilege . . . to operate a motor vehicle” under section 13203 if they
possess a valid driver’s license.
       Other sections of the Vehicle Code also condition driving privileges on the
possession of a driver’s license. Section 13101, for example, which defines “revocation”
of a license, reads: “When used in reference to a driver’s license, ‘revocation’ means that
the person’s privilege to drive a motor vehicle is terminated and a new driver’s license
may be obtained after the period of revocation.” Similarly, section 13102, which defines
“suspension” of a license, states: “When used in reference to a driver’s license,
‘suspension’ means that the person’s privilege to drive a motor vehicle is temporarily
withdrawn.”
       Because the privilege to operate a motor vehicle is conditioned on the possession
of a driver’s license, and section 13203 only applies to those who have the privilege to
operate a motor vehicle, section 13203 cannot apply to those who do not possess a valid
driver’s license. The minor here does not have a driver’s license, and the restrictions in
section 13203 thus do not apply. Similarly, In re Colleen S., which concluded section

                                              8
13203 forbade a trial court from indefinitely suspending a juvenile’s driver’s license,
does not apply here because the driver in that case had a valid driver’s license. (In re
Colleen S., supra, 115 Cal.App.4th at pp. 475-476.) We conclude the length of the
driver’s license probation condition was not unauthorized.
       C.     Due Process and Assistance of Counsel
       The minor concludes by arguing the juvenile court violated his due process rights
by penalizing him for his counsel’s objections. He asserts the juvenile court was going to
give him the immediate ability to apply for a critical use license, but decided to delay his
ability to apply for the license after defense counsel objected. Alternatively, the minor
argues he received ineffective assistance of counsel because his attorney was unable to
understand the court’s orders and thus pursued her objections to his detriment. We
disagree with both contentions.
       “It is well settled that to punish a person for exercising a constitutional right is ‘a
due process violation of the most basic sort.’ ” (In re Lewallen (1979) 23 Cal.3d 274,
278.) This principle applies in juvenile, as well as adult, cases. (In re Edy D. (2004)
120 Cal.App.4th 1199, 1202.) To assert such a due process violation based on a
sentencing decision, “[t]here must be some showing, properly before the appellate court,
that the higher sentence was imposed as punishment for exercise of the right.” (People v.
Angus (1980) 114 Cal.App.3d 973, 989-990.)
       Here, the juvenile court did not impose a higher sentence because of defense
counsel’s objections. At the outset of the disposition hearing, the probation officer had
recommended the court delay the minor’s ability to obtain a driver’s license for one year.
Defense counsel raised her initial objection and the court modified the condition to allow
the minor to “apply for a critical use of a driver’s license.” The court noted, however, the
minor would first “have to successfully pass and get a license,” before applying for the
critical use license. The court stated it was “suspending his ability or delaying his ability



                                               9
to get a license for a year,” but that he could “apply to the Department of Motor Vehicles
for a critical use need at the appropriate time when he gets his license.”
       Defense counsel and the court then engaged in a contentious exchange in which
the court stated “I’m going to take back since you are not understanding what I’m saying,
I’m not going to allow him to apply for critical need.” Despite this statement, however,
the court ultimately imposed the exact same condition it had previously stated it was
going to impose: the minor’s ability to obtain a license was delayed for a year, after
which he “could apply for a critical use which would allow [him] to under certain
conditions drive.” Both before and after defense counsel’s objections, the probation
condition remained the same. Thus, we cannot conclude the court imposed a harsher
sentence to punish the minor for exercising his constitutional rights through his counsel’s
objections.2
       Finally, the minor asserts he received ineffective assistance of counsel based on
his counsel’s “inability to understand and communicate” the court’s rulings to him, thus
leading the court to punish him by delaying his ability to apply for the critical needs
license. As we have explained, however, counsel’s actions did not cause the court to
impose a higher sentence. Thus, even assuming counsel’s performance was deficient,
there was no resulting prejudice. (People v. Mai (2013) 57 Cal.4th 986, 1009.) We see
no ineffective assistance of counsel.




2 Because we conclude the court did not impose a harsher sentence, there is no due
process violation. We are, however, troubled by the juvenile court’s comments that it
was going to “take back” the minor’s ability to apply for a critical need license and, to the
extent the comments suggest retaliation against the minor for defense counsel’s actions,
we agree they were inappropriate.

                                             10
                                     DISPOSITION

       The case is remanded so the juvenile court may exercise its discretion to declare
the reckless evasion count a felony or a misdemeanor. In all other respects, the judgment
is affirmed.



                                                     /s/
                                                 RAYE, P. J.



We concur:



   /s/
MAURO, J.



   /s/
MURRAY, J.




                                            11